DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
Date:

November 28, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services

SUBJECT:

Strategies to Enroll American Indian and Alaska Native Families and Children in
Medicaid and CHIP

The purpose of this Informational Bulletin is to provide strategies and helpful information for
states, Tribes, Tribal organizations, Indian health care providers, and application assisters to
increase enrollment of American Indians and Alaska Natives (AI/ANs) into programs
administered by the Centers for Medicare & Medicaid Services (CMS). The first section of this
Bulletin identifies strategies states can employ, in concert with Tribes and Indian health care
providers. The second section outlines outreach and enrollment best practices for assisters and
others working in or with Tribal communities.
Background
The Indian Health Service (IHS), 1 a federal agency within the Department of Health and Human
Services, has primary responsibility to provide health care to AI/ANs. In addition, the Social
Security Act requires that Medicare and State Medicaid programs provide payment for covered
services furnished by IHS facilities (whether operated by IHS or by an Indian Tribe or Tribal
organization). In addition, Congress enacted Indian specific provisions in other laws, such as the
Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA), the American
Recovery and Reinvestment Act (ARRA) of 2009, and the Patient Protection and Affordable
Care Act (ACA). These laws provide special protections for AI/ANs to remove barriers and
ensure improved access and enrollment in Medicaid and the Children’s Health Insurance
Program (CHIP).
Even with these statutory provisions that address barriers to enrollment for AI/ANs, and despite
major coverage gains subsequent to the implementation of the Affordable Care Act that have
reduced rates of un-insurance to their lowest levels in our nation’s history, additional efforts to
enroll AI/AN individuals are needed. AI/ANs have high rates of un-insurance in the United
States. For instance, in 2015, 21 percent of AI/ANs (down from 43 percent in 2013) were
uninsured, nearly twice the rate for African Americans, and approximately 12 percent more than
1

The IHS delivery system is comprised of hospitals and health centers operated by the IHS, Tribes and
Tribal organizations under the Indian Self-Determination and Education Assistance Act, and Urban
Indian organizations under title V of the Indian Health Care Improvement Act. These providers are
collectively referred to as Indian health care providers.

CMCS Informational Bulletin – Page 2

the rate of non-Hispanic whites 2. In addition, AI/ANs experience greater health disparities (e.g.
diabetes and chronic liver disease) and higher mortality rates than other Americans. For more
information, please see https://www.ihs.gov/newsroom/factsheets/disparities/
The opportunity for states to expand Medicaid coverage to adults earning up to 133 percent of
the federal poverty level (FPL) has increased enrollment of AI/AN families and children who
were previously eligible but not enrolled in Medicaid or CHIP. In addition, the ACA contained
provisions that simplified and streamlined the enrollment and renewal process for Medicaid and
CHIP coverage generally. Specifically, states are now required to implement streamlined
enrollment and renewal processes, greater outreach and availability of enrollment assistance,
electronic data matching, and simplified verification procedures.
Despite these eligibility and enrollment improvements, AI/ANs still encounter enrollment
challenges due to remote geographic locations, lack of access to reliable internet and phone
service, distrust of government programs, language and health literacy barriers, and cultural
differences. Understanding the history of the Indian health care delivery system is a key
component to successful enrollment of AI/ANs into a state Medicaid program or CHIP. Many
AI/ANs believe they should not have to enroll in a State Medicaid program or CHIP because
health care is viewed as a treaty right or federal obligation.
However, enrollment in Medicaid and CHIP benefits AI/AN individuals, their families and their
communities. Enrollment in Medicaid and CHIP helps reduce health disparities by providing
AI/ANs with greater access to preventive and specialty care. Treatment of chronic care
conditions on a continuous basis reduces the likelihood of AI/ANs facing unexpected or
emergent care, and improves quality of life. In addition, increasing enrollment of AI/ANs into
Medicaid and CHIP improves the health status of Tribal members and strengthens Tribal
communities. IHS, Tribal, and urban clinics that enroll their patients can use the saved funding
and resources on other uninsured patients. Moreover, when Indian health care providers receive
Medicaid and CHIP reimbursements for direct care services, more money is brought into the
Indian health care system to hire doctors and nurses, purchase equipment, renovate facilities, and
meet accreditation and certification standards.
Part 1: Effective Enrollment Strategies for States
There are a number of enrollment strategies that states may elect to provide expedited pathways
to coverage and/or reduce administrative burdens. For more information about these enrollment
strategies, please visit https://www.medicaid.gov/medicaid-chip-program-information/bytopics/outreach-and-enrollment/enrollment-strategies.html.
We encourage states implementing these enrollment strategies to reach out to Indian health care
providers located in their states. Please visit www.ihs.gov for more information and location of
these Indian health care facilities.
Tribal Access to State Medicaid Eligibility Portal:
AI/ANs who indicate the Indian Health Service or Tribal health program as their only source of health coverage do
not have comprehensive coverage and are considered uninsured.

2

CMCS Informational Bulletin – Page 3

Many states are able to conduct real-time eligibility determinations for some applicants, allowing
eligibility workers to enroll patients in real time at the clinic and in the field. For that reason,
Indian health care providers with direct access to a state’s Medicaid eligibility portal or those
that have an eligibility or outreach worker onsite may be able to help patients get Medicaid
coverage on the spot. Many Indian health care providers that conduct real-time eligibility
determinations have seen an increase in Medicaid and CHIP enrollment of AI/AN families and
children.
Access to state portals for eligibility information results in effective outreach and enrollment
because:
• Using online applications and accessing state portals to see a person’s Medicaid
enrollment status streamlines and expedites the application process.
• Outreach workers with portal access can help prospective, re-enrolling, or renewing
beneficiaries more easily navigate the application and renewal process.
• Outreach workers may be able to utilize mobile hot spots to assist families, located in
remote Tribal communities, in applying for or renewing coverage in real time.
• Outreach workers can connect individuals to other support services they may be eligible
for beyond Medicaid or CHIP. This type of service in AI/AN communities can help forge
trusting relationships between beneficiaries and organizations.
Outstationing in Federally Qualified Health Centers (FQHCs)
•

Regulations at 42 CFR 435.904 require states to provide the opportunity for low-income
pregnant women, infants, and children under age 19 to apply for Medicaid at outstation
locations other than traditional eligibility offices, including FQHCs and DSH hospitals.
Outstation locations must provide for the receipt and initial processing of Medicaid
applications, including assistance in completing the application, providing information
and referrals, obtaining documentation to complete processing of the application and
conducting any necessary interviews.

•

Indian health programs operated by Tribes under P.L. 93-638 and urban Indian
organizations are entitled to be treated as FQHCs by statute. Providing state workers at
outstation locations or entering into agreements with Indian health organizations to
provide other arrangements for outstationing are effective strategies for enrolling AI/AN
in their own communities. For more information, please the State Medicaid Director
letter entitled: Outstationing in Tribal and Urban Indian Healthcare Facilities, located at
https://www.medicaid.gov/Federal-Policy-Guidance/downloads/smd071901.pdf

Tribal Medicaid Administrative Match
Under Medicaid, states receive federal matching funds for certain activities related to the
administration of their Medicaid programs. These activities can include, but are not limited to,
outreach, application assistance, referrals, and coordination of covered medical services.
Tribes and Tribal organizations may partner with state Medicaid agencies to administer the
Medicaid program, and receive partial payment (Medicaid Administrative Match, or MAM) from

CMCS Informational Bulletin – Page 4

the state for these activities. Under such a partnership, Tribes and Tribal organizations can certify
their expenditures for Medicaid administrative activities authorized by an agreement with the
state. The agreement must provide that the state pass on to the Tribe no less than the federal
matching funding that the state receives based on that certified public expenditure. For
example, a Tribal program could certify that it expended $80,000 on Medicaid administrative
activities authorized under its agreement with the state, and would receive from the state no less
than $40,000 in return. Tribes should be cautious in entering into such partnerships, to ensure
that any tribally-funded administrative activities supplement rather than supplant state-required
activities. We note that costs can only be recognized as allowable Medicaid administrative
expenditures only to the extent that the expenditures are consistent with the agreement between
the tribe and the state, are claimed consistent with Federal allocation principles and are supported
by documentation demonstrating that the expenditures were both allowable and allocable as
Medicaid administrative costs.
Under a Tribal MAM arrangement, payment to the Tribe for administrative activities performed
on behalf of the state Medicaid agency would come from the state, pursuant to a written
agreement between the Tribe and the state. The agreement would define the activities that would
be allowable (such as helping potential beneficiaries fill out Medicaid applications), and the
applicable cost principles for determining certified expenditures. The state would be able to
submit claims for the Federal share of the expenditures certified by the tribe for such activities
pursuant to the agreement. Some states, such as Alaska, California, Montana and Oklahoma,
have successfully partnered with their Tribes and Tribal organizations to implement Tribal MAM
programs. Please contact your state Medicaid office to see whether your Tribal program could
participate in a Tribal MAM program.
Express Lane Eligibility for Children
Express Lane Eligibility (ELE) allows states to rely on findings for income, household size, or
other factors of eligibility from "Express Lane" agencies to efficiently enroll and renew eligible
children in Medicaid and CHIP, which can increase Medicaid and CHIP enrollment, reduce
administrative burden for states and families, and simplify the renewal process. States have
flexibility in implementing ELE policies to best fit their circumstances, including identifying
eligible ELE entities, such as the Supplemental Nutrition Assistance Program (SNAP), School
Lunch programs, Temporary Assistance for Needy Families (TANF), Head Start, and the
Women, Infant, and Children's programs (WIC). Please visit our Express Lane Eligibility page
at Medicaid.gov to learn more about states that have adopted strategies related to Tribal TANF
and Head Start programs.

Presumptive Eligibility
Since 1997, states have had the option to use presumptive eligibility (PE) to enroll eligible
pregnant women and children into Medicaid and CHIP without having to wait for their
application to be fully processed. Under PE, states authorize “qualified entities,” which can
include health care providers, community-based organizations, schools, Tribes and Tribal
organizations, and other entities to screen for Medicaid and CHIP eligibility based on

CMCS Informational Bulletin – Page 5

preliminary information provided by the family and immediately enroll children and pregnant
women who appear to be eligible.
Under the ACA, all states are required to implement hospital PE for Medicaid. IHS and Tribally
hospitals can participate if they qualify under state plan requirements. Through PE, hospitals are
able to immediately enroll patients – children, pregnant women and other adults – who are likely
eligible under a state’s Medicaid MAGI eligibility guidelines for a temporary period of time
while a single streamlined application is completed and eligibility is determined.
States can promote Medicaid and CHIP enrollment for AI/ANs by implementing hospital PE as
well as adopting a broader PE policy for children and pregnant women. Implementation of such
policies will also help ensure AI/ANs have timely access to care while a final eligibility
determination is made. IHS and Tribal hospitals interested in participating in PE, should contact
the state Medicaid office or visit our Presumptive Eligibility page on Medicaid.gov.
Continuous Eligibility for Children
Since 1997, states have had the option to provide 12-months of continuous Medicaid and CHIP
eligibility for children, guaranteeing a full year of coverage regardless of changes in family
circumstances, such as income or household size, and eliminating moving in and out of
coverage. Guaranteeing ongoing coverage ensures that children get appropriate care, helps
doctors and other health professionals develop relationships with children and their families, and
reduces state administrative burden. Many states with significant Indian populations and Indian
health care providers have adopted the state plan option for continuous eligibility. For more
information, please contact your state Medicaid office or visit
https://www.medicaid.gov/medicaid/outreach-and-enrollment/continuous-eligibility/index.html.
Part 2: Effective Enrollment Strategies for Indian Country
The following strategies and best practices can be used by any enrollment assisters working in or
with a Tribal community.
Best Practices for Increasing Enrollment in Medicaid and CHIP for AI/AN Communities
Enroll uninsured patients who receive services in emergency
Varied Outreach Strategies
rooms and hospital clinics by using hospital presumptive
eligibility.
If patients are coming in for a medical appointment, provide
easy access to information about programs they might be
eligible for, such as Medicaid and CHIP.
Use local radio stations and newspapers to run advertisements
and public service announcements. Or, post informational
flyers on community boards at local supermarkets and post
offices where Tribal members gather.
Share Medicaid and CHIP information at Tribal events and
community activities, such as health fairs, powwows, cultural
events, and schools.

CMCS Informational Bulletin – Page 6

Best Practices for Increasing Enrollment in Medicaid and CHIP for AI/AN Communities
Use culturally appropriate fact sheets and brochures and
include a point of contact –name, phone number and location.
Call patients – make personal contact and build trust.
Individuals will want to talk to a particular outreach person
that they know and trust.
Hand out business cards with name and contact information
for application assisters. To help facilitate the enrollment
process, some Tribal programs provide a list of documents or
information they might need, such as social security numbers,
monthly income, etc. Most of this information can be verified
electronically, but by having these documents, the enrollment
process may be faster and less confusing.
Provide giveaway items as incentives, such as food, water
bottles, hats, t-shirts, or coolers, to encourage individuals to
apply.
Have a staff person dedicated to helping families apply for
children’s coverage.
Use Facebook, Twitter, a blog, or email blasts to a developed
Technology in Outreach
listserv to promote programs and provide information about
renewal.
Use social media to remind people to apply and renew.
State Medicaid agencies have the option to share AI/AN
Internal Technological
Medicaid enrollment data with Indian health care providers as
Infrastructure
long as personal health information is protected. This
searchable database can be used to target outreach and
enrollment efforts, to track patient enrollment status, and to
send reminders and contact patients about renewal.
Provide laptops for outreach workers conducting application
and renewal activities to allow workers to visit client homes
and complete the application face-to-face. This addresses
some clients’ transportation barriers and helps prevent clients
from forgetting necessary paperwork or documentation.
Inform individuals when renewal is required, and remind
Help Beneficiaries Renew So
them what materials are necessary to complete the renewal
they do not have a lapse in
process.
Coverage
Track when patients are due for renewal (information is
generally sent between 30 and 60 days prior to the end of the
renewal cycle) using electronic spreadsheets or databases.
When renewal is due, help patients fill out forms in-person to
make the re-enrollment process as easy as possible.

CMCS Informational Bulletin – Page 7

Best Practices for Cultural Competency and Working in Indian Country
If you are new to working with Tribal communities, there are some cultural differences that are
important to understand before you start your outreach efforts. We have summarized and
highlighted a few helpful hints from the Culture Card developed by the Substance Abuse and
Mental Health Services Administration. We encourage you to review the Culture Card for more
detailed information. You can view the Culture Card here:
https://store.samhsa.gov/shin/content/SMA08-4354/SMA08-4354.pdf.
Do’s
Learn how the community refers to itself as a
group of people (e.g., Tribal name).
Listen and observe more than you speak.
Learn to be comfortable with silence or long
pauses in conversation by observing
community members’ typical length of time
between turns at talking.
Casual conversation is important to establish
rapport, so be genuine and use self-disclosure
(e.g., where you are from, general information
about children or spouse, personal interests).
Avoid jargon or slang. An AI/AN community
member may nod their head politely, but not
understand what you are saying.
It is acceptable to admit limited knowledge of
AI/AN cultures, and invite people to educate
you about specific cultural protocols in their
community.
If you are visiting the home of an AI/AN
family, you may be offered a beverage and/or
food, and it is important to accept it as a sign
of respect. Sharing food is a way of
welcoming visitors, similar to offering a
handshake.
During formal interviews, it may be best to
offer general invitations to speak, then remain
quiet, sit back, and listen. Allow the person to
tell their story before engaging in a specific
line of questioning.
Be open to allow things to proceed according
to the idea that “things happen when they are
supposed to happen.”

Don’ts

Avoid stereotyping based on looks, language,
dress, and other outward appearances.
Avoid intrusive questions early in
conversation.
Do not interrupt others during conversation or
interject during pauses or long silences.

Do not stand too close to others and/or talk
too loud or fast.

Be careful about pointing with your finger,
which may be interpreted as rude behavior in
many Tribes.
Avoid frequently looking at your watch and
do not rush things.

During a formal interview, if the person you
are working with begins to cry, support the
crying without asking further questions until
they compose themselves and are ready to
speak.
Do not touch sacred items, such as medicine
bags, other ceremonial items, hair, jewelry,
and other personal or cultural things.

Do not take pictures without permission.

CMCS Informational Bulletin – Page 8

APPENDIX A: HELPFUL RESOURCES
MEDICAID and CHILDREN’S HEALTH INSURANCE PROGRAM (CHIP): Medicaid and the
Children's Health Insurance Program (CHIP) offer free or low-cost health coverage for eligible
children and other family members. These programs may be called by different names in your
state.is a State-Federal program that offers health insurance to eligible individuals.
Visit www.Medicaid.gov or visit https://www.medicaid.gov/medicaid-chip-programinformation/by-state/by-state.html and click on your state on the map for more information about
each state’s Medicaid programs.
Visit www.InsureKidsNow.gov, a website operated by the Centers for Medicare & Medicaid
Services, provides information for:
• Families seeking health insurance coverage for children and teens and families needing
help locating a dentist
• Organizations interested in getting involved in the Connecting Kids to Coverage National
Campaign, a national outreach and enrollment initiative initially funded under the
Children's Health Insurance Program Reauthorization Act (CHIPRA) and the Affordable
Care Act, and now through the Medicare Access and CHIP Reauthorization Act
(MACRA).
CMS TRIBAL AFFAIRS:
The CMS Tribal Affairs office has its own website, http://go.cms.gov/AIAN, which serves as a
resource for AI/ANs Tribes, Tribal organizations, and Federal agencies. CMS Tribal Affairs
develops and produces outreach and education resources, such as brochures, posters, training
materials, webinars, and video and radio public service announcements (PSAs), to increase
awareness and understanding of health insurance benefits available to AI/ANs. Many of these
materials are developed in collaboration with HHS, IHS, CMS Tribal Technical Advisory Group,
and national Indian organizations. For example, PSAs are developed monthly in the form of
drop-in ads for Tribal newspapers and magazines translated in five native languages to air on
Tribal radio stations (Zuni, Yupik, Navajo, Lakota, Ojibwe). We encourage Tribal communities
to download these PSAs, print them in their local newspapers, newsletters, and play them on
local radio stations or at outreach events. For more information about CMS Tribal Affairs
outreach and education resources, please visit, http://go.cms.gov/AIANOutreachEducationResources.
Here are a few of CMS’s most helpful fact sheets for Outreach and Enrollment:
o Detailed fact sheet describing the protections for AI/ANs in the Medicaid
program, “Medicaid Basics” https://www.cms.gov/Outreach-andEducation/American-Indian-Alaska-Native/AIAN/Downloads/Medicaid-BasicFact-Sheet.pdf
o Detailed fact sheet describing the protections for AI/ANs in the Children’s Health
Insurance Program, “CHIP Basics” https://www.cms.gov/Outreach-and-

CMCS Informational Bulletin – Page 9

Education/American-Indian-AlaskaNative/AIAN/Downloads/AIANCHIPFACTSHEET.pdf
o Summary of the special protections available to AI/ANs as a result of the
Affordable Care Act and the Indian Health Care Improvement Act, our “AI/AN
Special Protections Fact Sheet” https://www.cms.gov/Outreach-andEducation/American-Indian-Alaska-Native/AIAN/Downloads/AIANSpecialProtections11902-N-FactSheet.pdf
o Many AI/ANs may qualify for Medicaid because most Indian trust income is not
counted when determining eligibility for Medicaid. This process for determining
income eligibility is based on Modified Adjusted Gross Income (MAGI), “AI/AN
Trust Income and MAGI Fact Sheet” https://www.cms.gov/Outreach-andEducation/American-Indian-AlaskaNative/AIAN/Downloads/AIANTrustIncomeandMAGI-FactSheet11903-N.pdf
o Medicaid Estate Recovery requires state Medicaid programs to assess claims
against the estates of some Medicaid beneficiaries who have died. Many AI/ANs
are exempt from Medicaid Estate Recovery. This fact sheet explains how,
“Medicaid Estate Recovery Rules and Protections for Indians”
https://www.cms.gov/Outreach-and-Education/American-Indian-AlaskaNative/AIAN/CMS_AIAN_Medicaid_Estate_Recovery_brochure_11905N_PrintReady.pdf
o CMS developed a Tribal Glossary that explains commonly used health insurance
terms in plain language and in a Tribal context, “Tribal Glossary Brochure”
https://www.cms.gov/Outreach-and-Education/American-Indian-AlaskaNative/AIAN/Downloads/Tribal-Glossary-Brochure.pdf
o CMS developed a Tribal specific tip sheet for navigators and assisters working
with AI/ANs, “AI/AN Assisters Tips” https://www.cms.gov/Outreach-andEducation/American-Indian-Alaska-Native/AIAN/Downloads/AIAN-AssistersTips.pdf

Please see our Helpful Resources fact sheet for more resources: https://www.cms.gov/Outreachand-Education/American-Indian-Alaska-Native/AIAN/Downloads/AIAN-Resource-LinksJanuary-2016.pdf.
NATIONAL INDIAN HEALTH OUTREACH & EDUCATION (NIHOE): www.tribalhealthcare.org

NIHOE is a national partnership between Indian Health Service (IHS), the National Congress of
American Indians (NCAI), and the National Indian Health Board (NIHB). Its website provides
AI/AN consumer-oriented education materials and training tools to assist in enrollment of AI/AN
families and children into the Marketplace, Medicaid and CHIP.

